Nichols, Presiding Judge.
The sole assignment of error complains that the trial court erred in refusing to open the default and allow the defendant to file an answer to the plaintiff’s petition. Held:
A direct bill of exceptions will not lie to a judgment denying a motion to open a default. Code Ann. § 6-701; Mills v. Sauls, 90 Ga. App. 257 (82 SE2d 716); Commercial Nat. Bank of Cedartown v. Chapman, 209 Ga. 152 (71 SE2d 425), and citations. This court is without jurisdiction of the writ of error and the same must be

Dismissed.


Frankum and, Jordan, JJ., concur.